FOR IMMEDIATE RELEASE NCT HEARING PRODUCTS, INC. SELLS CONTROLLING INTEREST IN PRO TECH COMMUNICATIONS, INC. NEW COMPANY NAME TO BE FOUR CRYSTAL FUNDING, INC. New York, NY -June 10, 2008 – ProTech Communications, Inc. (OTC:PTCU.PK) announced today that Four Crystal Funding, Inc.(OTC:PCTU.PK)has purchased 85% of its common shares by transferring Mexican Sovereign Bonds, with a total face value as estimated by the Mexican Government of approximately $4,000,000,000 to ProTech.As part of the transaction, NCT Hearing Products, Inc. (“NCTH”) retained 9,415,493 shares of ProTech common stock, which represents 3.5% of the Company’s outstanding shares.Four Crystal Funding, LLC received 228,818,183 shares of the common stock and 10,000 shares of preferred shares, which shall have to vote at the rate of 50,000 common shares for each preferred share.
